316 F.2d 736
Sewell W. ROUZER, Appellant,v.Harry E. RUSSELL, Superintendent, State Correctional Institution, Huntingdon, Pennsylvania.
No. 14274.
United States Court of Appeals Third Circuit.
Submitted April 25, 1963.
Decided May 9, 1963.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.
Sewell W. Rouzer, pro se.
Frank P. Lawley, Jr., Deputy Atty. Gen., Harrisburg, Pa. (Walter E. Alessandroni, Atty. Gen., Harrisburg, Pa., on the brief), for appellee.
Before KALODNER, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court dismissing appellant's original petition with supplements for a writ of habeas corpus will be affirmed.